DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of CLAIMS 1-10 in the reply filed on 07 March 2022 is acknowledged.  Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. Election was made without traverse.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-223774 was received on 04 January 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 04 December 2020 have been considered by the examiner.

Drawings
The drawings filed on 04 December 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "first maintenance" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected because it inherits the deficiencies of Claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hauf et al. (US PGPub 2020/0180325 A1), hereinafter Hauf.
With regard to Claim 1, Hauf discloses a liquid ejection device (Fig. 1), comprising: 
a liquid ejection unit configured with an ejection port surface provided with an ejection port from which liquid is ejected and configured to eject the liquid onto a substrate at an ejection position (Abstract; Fig. 1); 
an image capturing mechanism (Figs. 2A, 5A; line scan imager 202; ¶0034-0035) configured to face the ejection port surface of the liquid ejection unit (Figs. 2A, 5A; line scan imager 202; ¶0034-0035) and to capture an image of the ejection port surface (Figs. 2A, 5A; line scan imager 202; ¶0034-0035) at a maintenance position different from the ejection position (¶0055, image scanning performed upon initialization of the printing system and/or between printing operations by moving print head assembly 119 from a printing position, Fig. 2A, to the image capturing position, Fig. 2B); and 
(¶0035) configured to irradiate the ejection port surface at a plurality of incidence angles (¶0035, incident angle of light is varied depending on one or more considerations and/or optical properties of the dispensing nozzles) with respect to the ejection port surface in an operation of capturing an image of the ejection port surface by the image capturing mechanism (¶0035).

With regard to Claim 2, Hauf further discloses an adjustment mechanism configured to adjust an incidence angle of a light source of the lighting unit with respect to the ejection port surface (¶0035, incident angle of light is varied depending on one or more considerations and/or optical properties of the dispensing nozzles).
Although an adjustment mechanism is not explicitly disclosed, this feature is seen as an inherent teaching of the device since Hauf discloses the incident angle being selected and/or varied as needed, thus some adjustment mechanism must be present in order to function as intended.

With regard to Claim 3, Hauf further discloses wherein the adjustment mechanism is configured to be able to move the light source of the lighting unit to a first position facing the ejection port surface and to a second position having an incidence angle with respect to the ejection port surface different from that of the first position (¶0035, incident angle of light is varied depending on one or more considerations and/or optical properties of the dispensing nozzles).
Although an adjustment mechanism is not explicitly disclosed, this feature is seen as an inherent teaching of the device since Hauf discloses the incident angle being selected and/or 

With regard to Claim 10, Hauf further discloses wherein the lighting unit further includes a dimmer mechanism configured to dim lighting (¶0035, intensity of the light source can be varied).
Although a dimmer mechanism is not explicitly disclosed, this feature is seen as an inherent teaching of the device since Hauf discloses the intensity of the light source being selected and/or varied as needed, thus some mechanism must be present in order to function as intended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hauf.
With regard to Claim 4, Hauf further discloses wherein the lighting unit includes a first light source arranged at a first position facing the ejection port surface, and a second light source arranged at a second position having an incidence angle with respect to the ejection port surface different from that of the first light source (Figs. 2A-2B; line scan imagers 202, 204; ¶0035, at least one light source provided to illuminate nozzle surface 321 of printhead assembly 119 during image capturing; incident angle of light is varied depending on one or more considerations and/or optical properties of the dispensing nozzles).
Although, Hauf does not explicitly disclose a first and second light source arranged at different incidence angles, this functionality is fully disclosed in Hauf ¶0035, thus one of ordinary skill in the art before the effective filing date of the claimed invention would utilize the disclosure of Hauf of multiple light sources and the ability to adjust the incidence angles of the light sources as necessary, for one or more considerations as needed for better image capture, as taught by Hauf (¶0035).

With regard to Claim 5, Hauf further discloses an examination mechanism (¶0031) configured to examine the liquid ejection unit by using an image captured by the image capturing mechanism (¶0031) while the light source is positioned at the first position (Figs. 2A-B; ¶0031) and an image captured by the image capturing mechanism while the light source is positioned at the second position (¶0035; 0031).
Although, Hauf does not explicitly disclose a first and second light source at different incidence angles, this functionality is fully disclosed in Hauf ¶0035, thus one of ordinary skill in the art before the effective filing date of the claimed invention would utilize the disclosure of Hauf of multiple light sources and the ability to adjust the incidence angles of the light sources as necessary, for one or more considerations as needed for better image capture, as taught by Hauf (¶0035).

With regard to Claim 6, Hauf further discloses wherein the examination mechanism compares an ideal image obtained in advance to the captured image (¶0042).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hauf, in view of Nagata (US PGPub 2010/0091063 A1).
With regard to Claim 7, Hauf further discloses the image being captured by the image capturing mechanism while the light source is positioned at the first position (see Claim 5 above), however does not explicitly disclose wherein in a case where the examination mechanism determines that the liquid ejection unit is abnormal based on the image, first maintenance where the liquid is forcibly discharged from the liquid ejection unit is performed.
The secondary reference of Nagata discloses wherein in a case where the examination mechanism determines that the liquid ejection unit is abnormal based on the image, first maintenance where the liquid is forcibly discharged from the liquid ejection unit is performed (¶0042-0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the head maintenance of Nagata, with the liquid ejection device of Hauf, in order to attempt to resolve any discharge anomaly through head cleaning processing, such as a liquid drop or a morsel of foreign matter present in the detection region, as taught by Nagata (¶0042-0043).

With regard to Claim 9, Hauf further discloses an image captured by the image capturing mechanism while the light source is positioned at the second position (see Claim 5 above), however does not explicitly disclose wherein in a case where the examination mechanism determines that the liquid ejection unit is abnormal based on the image captured by the image capturing mechanism while the light source is positioned at the second position, maintenance including vacuuming and wiping on the ejection port surface of the liquid ejection unit is performed.
The secondary reference of Nagata discloses wherein in a case where the examination mechanism determines that the liquid ejection unit is abnormal based on the image, maintenance including vacuuming and wiping on the ejection port surface of the liquid ejection unit is performed (¶0043, wiping; ¶0034, suction and cleaning of nozzle surface of head; ¶0034-0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the head maintenance of Nagata, with the liquid ejection device of Hauf, in order to attempt to resolve any discharge anomaly through head cleaning processing, such as a liquid drop or a morsel of foreign matter present in the detection region, as taught by Nagata (¶0042-0043).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hauf, in view of Nagata, and further in view of Ogasahara (US PGPub 2020/0016899 A1).
With regard to Claim 8, Hauf-Nagata do not explicitly disclose wherein after the first maintenance, second maintenance including vacuuming and wiping on the ejection port surface of the liquid ejection unit is performed.
The tertiary reference of Ogasahara discloses wherein after the first maintenance, second maintenance including vacuuming and wiping on the ejection port surface of the liquid ejection unit is performed (¶0074, first maintenance of purging and ejection liquid from ink ejection nozzle; ¶0076-0077, second maintenance process to be performed after first maintenance process to perform wiping operation to wipe the droplets; ¶0066-0069, Fig. 12, wiping and suction of ink from ejection surface).
Ogasahara, with the combination of Hauf-Nagata, in order to dispose of the purged liquid and removed the liquid from the ejection surface and to remove bubbles, foreign objects, thickened ink and the like ink the ink ejection nozzles, as taught by Ogasahara (¶0005; ¶0063).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.